J. T. Cheatham and others, children and grandchildren of J. G. Cheatham and Celia Ann Augustus Cheatham (the latter hereinafter referred to as Celia Cheatham) brought suit in Columbia circuit court against J. S. Scott, Seaboard Oil Company, and others. The plaintiffs claimed to own, by inheritance, certain lands. On motion of the defendant oil company the cause was transferred to chancery court.
Relationship of the parties and the chain of title necessary to this opinion are shown in the footnote.1
It conclusively appears that at the time of her death Celia Cheatham owned the property in question, having acquired it in the manner shown in the margin.1 In 1895, J. G. Cheatham began cultivating the land and continued to exercise dominion over it until 1909. He then sold to C. D. Stephens. In 1910 Stephens built a house on the property and occupied it until 1917, when he sold to Scott. The latter erected a new house and utilized it. J. G. Cheatham died in 1936.
It is not in evidence that either Stephens or Scott had actual knowledge of the condition of the title.
In July, 1938, J. T. Cheatham found among his father's papers the deed from S.D. Stephens and wife to Celia Cheatham. A short time thereafter the instant suit was filed.
Some of the appellees lived near the land and had knowledge of Cheatham's sale to Stephens, of Stephens' *Page 829 
conveyance to Scott, and of physical activities incidental to use of the properties.
Effect of the chancellor's decree implies a finding that the heirs did not know J. G. Cheatham held by curtesy only, the deed to Celia Cheatham not having been recorded. However, the lack of this information would not be controlling.
The chancellor correctly found that J. G. Cheatham's interest was for life. The heirs of Celia Cheatham were not negligent in failing to assert their unknown rights. Those to whom J. G. Cheatham conveyed took for the duration of his estate only.
The case at bar is similar to Smith v. Maberry,148 Ark. 216, 229 S.W. 718. The rule there announced is applicable here.
The decree is affirmed.
1 J F. Cheatham died in 1877. His mother, Mrs. Elizabeth Cheatham, was his only heir. There is testimony that Mrs. Elizabeth Cheatham deeded the property to Mrs. Elizabeth Stephens, but the deed was lost or destroyed, and was not recorded. Mrs. Elizabeth Stephens died in 1895 survived by two children: S.D. Stephens and Celia Cheatham. The latter was the wife of J. G. Cheatham. The deed from S.D. Stephens and his wife, N. A. Stephens, to Celia Cheatham, was not filed until July, 1938. Celia Cheatham died in 1899. In 1909 I. G. Cheatham conveyed to C. D. Stephens. In 1917 Stephens conveyed to Scott. In October, 1936, Scott leased for the benefit of Tidewater, and Seaboard Oil Companies.